                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                  No. 5:19-CT-3236-D


MARK.EDWARDS,                               )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )                        ORDER
                                            )
WILSON COUNTY DETENTION                     )
CENTER,                                     )
                                            )
                         Defendant.         )


       On August 8, 2019, Mark Edwards ("Edwards" or "plaintiff''), proceeding pro se, filed this

action under 42 U.S.C. § 1983 [D.E. l]. On September 13, 2019, Edwards was released from

custody.      See    N.C.      State   Bureau   of Investigation,      Sex    Offender   Registry,

http://sexoffender.ncsbi.gov/details.aspx?SRN=033641S7 (last visited July 1, 2020). Edwards has

not provided the court with his new address.

       The court DISMISSES the action without prejudice for Edwards' s failure to advise the court

of his new address and for failure to prosecute. The clerk shall close the case.

       SO ORDERED. This...!:_ day of July 2020.


                                                     JAifi:s c~E~'Jtm
                                                     United States District Judge




            Case 5:19-ct-03236-D Document 6 Filed 07/02/20 Page 1 of 1
